Citation Nr: 1638477	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-27 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for scar, status post right inguinal hernia repairs.

2.  Entitlement to an increased (compensable) rating for right inguinal hernia.

3.  Entitlement to an increased (compensable) rating for lumbosacral strain.

4.  Entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities.

5.  Entitlement to service connection for additional disability of the spine, variously claimed as traumatic arthritis lumbosacral spine due to motor vehicle accident, L5-S1 fracture, muscle spasm, compressed spine and spinal stenosis.  

6.  Entitlement to service connection for osteoarthritis .

7.  Entitlement to service connection for degenerative joint disease with swelling in joints.

8.  Entitlement to service connection for left inguinal hernia repair.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.   

In the March 2010 rating decision on appeal the RO determined that new and material evidence had not been received to reopen the Veteran's claim for service connection for left inguinal hernia repair.  In an August 2012 statement of the case the RO reopened this claim on the basis that additional service treatment records (STR) had been received.  Due to the receipt of additional STR, finality does not attach to the prior denial of service connection for left inguinal hernia repair and the Board will review this claim on the merits.  See 38 C.F.R. § 3.156 (c).



In March 2015 the Veteran's attorney wrote to VA stating that the Veteran withdrew his hearing request and wanted his claims decided based on the evidence of record.  

In March 2015 the Veteran's attorney submitted additional VA medical records along with a waiver of RO review of this evidence.  

The issue of service connection for additional disability of the spine, the issue of an increased rating for lumbosacral strain, the issue of entitlement to a 10 percent rating based on multiple noncompensable service-connected disabilities and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right inguinal hernia surgical scar is stable, nontender, superficial, less than 39 square centimeters in area, and does not result in any limitation of function. 

2.  The Veteran has not had recurrence of a right inguinal hernia during the pendency of this appeal.

3.  The Veteran did not develop osteoarthritis or a degenerative joint disease disability during service or within a year of discharge from service and any such current disability is unrelated to service.  

4.  A left inguinal hernia disability first developed after discharge from service and is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scar, status post right inguinal hernia surgeries, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

2.  The criteria for a compensable rating for a right inguinal hernia have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).

3.  The criteria for service connection for osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for degenerative joint disease with swelling in joints have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The criteria for service connection for a left inguinal hernia have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by May 2009, November 2009 and April 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence and there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims decided here.  The Veteran's service treatment records, private medical records, Social Security Administration (SSA) and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.

In a VA Form 9 dated in October 2012, the Veteran argued that the failure to provide him with the examiner's credentials, meant that the examiner's competence had not been established.  A VA examiner is presumed to be qualified, and thus competent, to provide an examination and opinion.  Sickles v. Shinseki, 643 F.3d 1362, 1365-6 (Fed. Cir. 2011).  There is no requirement that VA affirmatively establish the qualifications of an examiner.  Rizzo v. Shinseki, 580 F.3d 128, 12928 (Fed. Cir. 2009).  Neither the Veteran nor his attorney have made any allegation that any examiner lacked competence.

In his notice of disagreement, the Veteran contended that one examiner had lied about the Veteran's sexual activity; and that he had not in fact had such activity in over 21 years.  This information is not relevant to the issues being decided in this decision.

In the same VA Form 9, the Veteran argued that VA had failed in its duty to assist him in that it had not obtained records of treatment at Keesler Air Force Base.  The record includes a Department of Veteran's Affairs Request for Information aksing for records of the Veteran's treatment at Keesler Air Force Base for hernia and back strain.  The response shows that records from Keesler Air Force base were mailed to VA.  The Veteran and his attorney have not identified any specific missing records.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Right Hernia Surgical Scar

The Veteran seeks a compensable rating for a scar residual of right inguinal hernia surgical repairs.  On VA examination in December 2009, the examiner found a nontender 8 cm x 0.3 cm hypopigmented scar residual of the right inguinal hernia surgery.  The examiner noted that there was no adherence to the underlying tissue.  There was no instability.  The scar was superficial, without elevation, depression, inflammation, edema, or keloid formation.  The scar resulted in no functional limitations.  There was no redness, warmth, or swelling around the scar.  

The Veteran did not report any right inguinal scar symptoms at a VA examination in October 2010.  The examiner noted that the Veteran did not have any skin breakdown and that he had not required any treatment for his right inguinal hernia scar.  The scar was noted to be 10 cm in length and 0.2 cm in width.   It was nontender on examination.  It was very hypopigmented, very faint, and difficult to see.  It was superficial and did not cause any limitation of motion or function.  There was no abnormal texture present.  There was no keloid present.   
 
VA examination in September 2012 revealed that the Veteran's right inguinal hernia scar was stable and nontender.  The scar was noted to be 9 cm by 0.4 cm in size.  

The Board finds that the Veteran has not met the criteria for a compensable rating for the scar residual of the right inguinal hernia surgeries.  In order to warrant a compensable rating the evidence must show: scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); or scars, that are unstable or painful (10 percent disabling under Diagnostic Code 7804).  Additionally, Diagnostic Code 7805 provides for rating scars when there are any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04. 

In this case, the Veteran has not been shown to have a right inguinal hernia scar that is deep, that covers an area of 39 square centimeters or more, that is painful, that is unstable, or that has any other disabling effects.  Consequently, the Veteran has not met the criteria for a compensable rating under any applicable diagnostic code at any time during the period of time covered by the claim and a compensable rating for a scar residual of right inguinal hernia surgeries is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evidence in this case does not show such an exceptional disability picture that the noncompensable evaluation for the service-connected right inguinal hernia surgical scar is inadequate.  As noted above, the record indicates that the Veteran does not have any symptoms due to the scar.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IIl.  Residuals of a Right Inguinal Hernia

An August 1984 rating decision granted the Veteran service connection and a noncompensable rating for a right inguinal hernia.  The Veteran underwent surgical repair of his right inguinal hernia in April 1984 and again in June 1995.   

A noncompensable evaluation is warranted for a small, reducible inguinal hernia; or one which is without true hernia protrusion; and for any preoperative inguinal hernia which is remediable.  A 10 percent evaluation is appropriate for a recurrent postoperative hernia which is readily reducible and well supported by a truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338. 

In this case the evidence of record does not show that the Veteran has had recurrence of a right inguinal hernia since requesting an increased rating for this disability in August 2009.  On VA examination in December 2009, the Veteran reported no recurrence of his hernia.  He did report intermittent pain of 4/10 severity that occurred two or three times a week and lasted 10 minutes.  The pain was brought on by palpation, coughing, or with straining while stooling.  The Veteran denied using a truss or a belt and no other precipitating pain was elicited.  It did not affect the Veteran's activities of daily living.  He took no medication for the pain.  He reported that he just stopped bothering the area and the pain went away.  Examination revealed no inguinal hernia and no bulge.  The examiner stated that there was no recurrent hernia.  

In his July 2010 notice of disagreement, the Veteran indicated that there had been recurrence of the hernia and that a Dr. Pierce had indicated that he had a small hernia.  The Veteran reported that he had undergone eight hernia surgeries and that he had sutures and mesh for hernia repairs on both sides.

In October 2010, VA examination revealed that the Veteran was status post right inguinal hernia repair.  The examiner indicated that the hernia had resolved and that there was no functional limitation.  

A September 2012 VA examination report notes that the Veteran had most recently had a right inguinal hernia repair in June 1995.  Examination revealed no right inguinal hernia and no functional impact. 

Based on a review of the VA examination reports there appears to be no recurrence of the hernia.  A compensable rating under Diagnostic Code 7338 requires a recurrence of the hernia.  This diagnostic code does not provide for a higher rating based on any residual pain resulting from a hernia repair.  Therefore, the Veteran's disability picture more nearly approximates a noncompensable rating under Diagnostic Code 7338.  

The Veteran is competent to report recurrence of the hernia and what Dr. Pierce told him; but subsequent examinations have all shown that there was no hernia and no evidence of the mesh and sutures he reported.  He has not authorized VA to obtain records of the reported surgeries, nor where they apparently reported during the several VA examinations.  The Veteran's reports; therefore, lack credibility and the examination reports are more probative.

The Board notes that the Veteran has reported occasional pain in the right inguinal area and that Diagnostic Code 7338 does not include consideration of pain.  Diagnostic Code 8630, the code for inguinal nerve neuritis, considers pain.  However the Veteran's report of occasional right inguinal pain does not entitle the Veteran to a compensable rating under Diagnostic Code 8630.  Only severe to complete paralysis of the ilio-inguinal nerve warrants a compensable rating.  Severe paralysis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8630 (2015).  The Veteran's has not described his pain as constant.  Furthermore, he does not display any of the other characteristics of severe paralysis of the ilio-inguinal nerve.  Consequently the Veteran is not entitled to a compensable rating for residuals of a right inguinal hernia under Diagnostic Code 8630.

An analogous rating to a painful scar is also precluded; because the hernia and nerve damage are contemplated by specific diagnostic codes.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

As explained above, the Veteran has not met the criteria for a compensable rating for right inguinal hernia under any applicable diagnostic code at any time during the pendency of this claim.  There is no indication that the Veteran has had a recurrent 

The Board does not need to defer adjudication of these extra-schedular question while the TDIU claim is further developed pursuant to the remand instructions, below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a right inguinal hernia repair with the criteria used in rating this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, although the rating criteria for an inguinal hernia do not contemplate the level of disability resulting for the Veteran's occasional right inguinal pain following his hernia repair, Diagnostic Code 8630 relating to ilio-inguinal neuritis does.  Accordingly, referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet App 111 (2008).  The Board need not defer consideration of the extraschedular question, because 

IV.  Osteoarthritis and DJD

The Veteran has asserted that he has osteoarthritis and DJD due to service.  A review of the extensive STR reveal no findings of osteoarthritis, DJD or swelling in the joints.  X-ray reports in the Veteran's STR indicate that the Veteran's pelvis and lumbosacral spine did not have osteoarthritis or DJD.  The Veteran was not found to have an osteoarthritis disability or a DJD disability within a year of discharge from service.  

VA x-rays in March 1986 revealed mild disc compression of L5-S1 without osseous reactions.  A December 1986 private treatment record indicates that the Veteran had degenerative joint disease.

In September 1991 the Veteran was in a motor vehicle accident (MVA).  At that time, X-rays of the cervical spine were normal and x-rays of the lumbosacral spine revealed a compression fracture of the L1 vertebral body. 

On VA examination in October 1998 the Veteran reported back, shoulder and joint problems.  Examination revealed diminished range of motion of the shoulders and hips.  The diagnoses included low back pain.  No diagnoses regarding the shoulders or hips were made.

A VA whole body nuclear bone scan in February 1999 was normal.  A May 2000 VA medical record notes that the Veteran reported 20 year history of pain in the hips and back.  He stated that over the 20 years he had progressively worsening pain in the multiple joints and trouble walking.  A February 2001 VA medical record notes that the Veteran complained of diffuse joint pain.  In July 2003 a VA rheumatology examiner stated that the Veteran had full range of motion of all the joints.  

March 2013 SSA records note that the Veteran reported that he could not work due to degenerative joint disease and osteoarthritis.  He stated that he had DJD of his whole body.  He reported pain in his ankles, feet, shins and entire spine.   He stated that he had swelling of the joints.  Examination was rather problematic as the Veteran refused to cooperate with the examiner for some of the range of motion testing.  The examiner stated that the knee joints, ankle joints, shoulder joints, elbow joints, wrist joints and hand joints appeared to have normal range of motion.  

The Veteran submitted a number of buddy statements dated in April 2010.  The friends and family reported that the Veteran was in a lot of pain and could not move around very well.  Several noted that these problems were due to the Veteran having a broken back.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, manifesting to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2015).  In this case, the Veteran was not diagnosed with osteoarthritis or degenerative joint disease within one year of separation from service.  As such, entitlement to service connection for these disabilities on a presumptive basis is not warranted.

Although there is evidence of DJD and osteoarthritis of the lumbar spine, the medical evidence of record does not indicate that there is any generalized DJD or ostearthritis disability of the rest of the body.  Furthermore the medical clinicians have not observed the Veteran to have any swelling of the multiple joints disability.  

The Board has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  As neither osteoarthritis or degenerative joint disease were shown until years after discharge from service, service connection is not warranted under based on chronicity and continuity.  To the extent that the Veteran's contends continuity of symptomatology, the Board finds the contentions significantly outweighed by the medical evidence of record.  As such, service connection based on chronicity and continuity is not warranted for osteoarthritis or degenerative joint disease.

There is no medical evidence of record suggesting a link between the Veteran's currently claimed osteoarthritis or degenerative joint disease and service, and the Veteran's contentions in that regard are not competent evidence. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the osteoarthritis and degenerative joint disease claims, and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Left Inguina Hernia

The extensive STR show that the Veteran did not experience a left inguinal hernia during service.  In March 1983, several months after discharge from service a possible right hernia was noted.  The March 1983 VA examiner specifically stated that there was no left inguinal hernia.  

An April 1984 VA treatment record states that the Veteran reported a 10 month history of left groin bulge.  The Veteran had a large left inguinal hernia.  He underwent bilateral hernia repair in April 1984, and again in June 1995.   

The Board does not find the Veteran's reports that he first developed a left inguinal hernia disability during service to be credible.  Not only do the STR fail to show any left inguinal complaints, but it was specifically noted by a VA examiner several months after service that there was no left inguinal hernia.   

The Board further finds that the Veteran's post-service left inguinal hernia disability is not related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's post-service left inguinal hernia disability is related to service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In the VA Form 9, the Veteran referred to a finding in VA treatment records that there had been a left inguinal hernia repair in service.  Such history is contrary to what the contemporaneous records show and is not credible.

Considering that the Veteran first developed a left hernia disability after discharge from service and that there is no competent evidence indicating that the Veteran's current left inguinal hernia disability is related to service, the preponderance of the evidence is against the Veteran's claim and service connection for left inguinal hernia repair is not warranted.  See Gilbert.


ORDER

Entitlement to a compensable rating for a scar, status post right inguinal hernia repairs, is denied.

Entitlement to a compensable rating for right inguinal hernia is denied.

Entitlement to service connection for osteoarthritis is denied.

Entitlement to service connection for degenerative joint disease, with swelling in joints, is denied.

Entitlement to service connection for left inguinal hernia repair is denied.



REMAND

Currently the only low back disability for which the Veteran has been granted service connection is lumbosacral strain.  The Veteran seeks service connection for additional disability of the spine, variously claimed as traumatic arthritis lumbosacral spine due to motor vehicle accident, L5-S1 fracture, muscle spasm, with compressed spine and spinal stenosis.  Although the Veteran has had several VA medical examinations of the low back, none of the clinicians have provided an opinion regarding whether there are any current low back disabilities, other than lumbosacral strain, that are due to service or that are aggravated by the Veteran's service-connected lumbosacral strain.  The Board notes that the Veteran had numerous low back complaints during service and several hospitalizations due to his low back complaints.  He has had numerous low back complaints and medical treatment ever since service.   Consequently, the Veteran's must be provided a VA medical examination of the low back in order that medical opinions can be obtained regarding the etiology of the claimed additional disability of the spine.

The Veteran's claim for a compensable rating for lumbosacral strain is inextricably intertwined with the claim for service connection for additional spine disability and must be remanded.  Furthermore given the long period of time since the last VA examination of the lumbar spine for rating purposes, a new VA examination to determine the current severity of the Veteran's service-connected low back disability is warranted.  

The Board further notes that the Veteran's claim for TDIU and his claim for a 10 percent rating based on multiple noncompensable service-connected disabilities is inextricably intertwined with the remanded increased rating claim and these claims must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any updated medical treatment records and associate them with the Veteran's claims file. 

2.  When the above action has been accomplished, afford the Veteran a VA examination of the spine.  The claims file should be reviewed by the examiner.  

The examiner should opine whether the Veteran has traumatic arthritis of lumbosacral spine, L5-S1 fracture, muscle spasm, with compressed spine and spinal stenosis; or other back disability shown at any time since 2010 (even if not shown on the current examination). 

For each such disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during active military service or is otherwise related to a disease or injury in service.  
The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosis is caused, or aggravated, by the service-connected lumbosacral strain.  

The examiner must state the reasons for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should also opine whether the Veteran's reports, if accepted, would be sufficient to establish a link between any additional current back disability and an injury in service.  The examiner should also state whether there is any medical reason for rejecting these reports.  The absence of medical records is an insufficient reason for rejecting the Veteran's reports, unless the existence of such records would be expected.

The examiner should record any complaints of pain and/or flare-ups of the lumbar spine; including the Veteran's reports of limitation of motion during flare-ups.  The examiner should conduct range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

3.  If any benefit sought on appeal is not fully granted; issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


